            Case 8:20-bk-03563-RCT        Doc 193    Filed 03/22/21     Page 1 of 18



                                      ORDERED.

   Dated: March 18, 2021




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
In re:

PERFORMANCE DRIVEN
LANDSCAPING CORP.                                   Case No.8:20-bk-03563-RCT

Debtor.                                             Chapter 11




                    ORDER CONFIRMING SECOND AMENDED PLAN
         THIS MATTER came on for a confirmation hearing on February 18, 2021 at 10:00 a.m.

on the Second Amended Plan of Reorganization (Doc. 154) (the "Plan") filed by the Debtor,

PERFORMANCE DRIVEN LANDSCAPING CORP.

         Benjamin G. Martin, Esq., appeared on behalf of the Debtor, Performance Driven

Landscape Corp; Debra Jackson, appeared as Subchapter V Trustee; Benjamin Lambers, Esq.,

appeared for the Office of the United States Trustee; Charles Johnson appeared on behalf of

Gardenmasters of SW Florida, Inc.; James A. Timko, Esq. appeared on behalf of James and
            Case 8:20-bk-03563-RCT          Doc 193     Filed 03/22/21      Page 2 of 18




Maria Giczewski; Jason Weber, Esq., appeared on behalf of Cadence Bank; and Kelly Roberts,

Esq., appeared for Joy DeGrasse.

       The Plan having been transmitted to creditors and equity security holders; and it having

been determined that the requirements for confirmation set forth in 11 U.S.C.        1191(a) have

been satisfied; and that the requirements for confirmation set forth in 11 U.S.C.     1191(b) have

also been satisfied in that the Plan does not discriminate unfairly, and is fair and equitable, and

that the Plan provides for payment of all the Debtor’s projected disposable income to be applied

to payments under the Plan, and for the reasons stated orally and recorded in open court which

shall constitute the Court's findings of fact and conclusions of law, it is hereby

       ORDERED and ADJUDGED:

       1.    The Second Amended Plan of Reorganization filed by the Debtor on November 6,

2020 (Doc. 154), as modified by the language set forth below in subparagraph a. through

subparagraph h. is hereby CONFIRMED pursuant to § 1191(b) of the Bankruptcy Code.


       a. The following language is added to the language of Article 3, Section 3.02:

        Terms agreed upon by the holders of administrative expense claims are as follows:
       A. The administrative expense claim of Benjamin G. Martin, Debtor s Counsel, will be
       paid in six (6) equal monthly installments starting thirty (30) days after the Effective
       Date.
       B. The administrative expense claim of Debra Jackson, Subchapter V Trustee, will be
       paid in six (6) equal monthly installments starting thirty (30) days after the Effective
       Date.
       C. The administrative expense claim of Rebecca Wolf, Debtor s Accountant, will be
       paid in six (6) equal monthly installments starting thirty (30) days after the Effective
       Date.
       D.     The administrative expense claim of James R. Giezewski and Maria L. Giezewski
       will be paid in two installments of $15,000 each. The first installment shall be paid within
       five business days of the Effective Date, and the second installment shall be paid thirty
       (30) days later.


                                                  2
             Case 8:20-bk-03563-RCT         Doc 193    Filed 03/22/21     Page 3 of 18




       b. Section B, page 2, of the Plan; the second paragraph of Article 1: Summary; Article

4, Subsection 2.B. of the Plan; Article 4, Subsection 3.A. of the Plan; and Article 9 of the Plan

are hereby deleted and the following language is substituted for and shall supersede the language

therein.


        “The Debtor s financial projections show that the Debtor will have projected disposable
income (as defined by 1191(d) of the Bankruptcy Code) for the period described in 1191(c)(2)
of the Bankruptcy Code, which is proposed to be 48 months, of between $5,000.00 to
$60,000.00 per month.

           The final Plan payment is expected to be paid on or about January 31, 2025.

“ARTICLE 1: SUMMARY

        This Plan provides for four classes of secured claims; one class of priority claims; one
class of unsecured non-priority claims; and one class for the equity interests of the Debtor.
Non-priority unsecured creditors holding allowed claims will receive distributions, which the
proponent of this Plan has valued at approximately seventy two cents (.72) on the dollar. This
Plan also provides for the payment of administrative and priority claims.”


          B. Class 2B. Cadence Bank, N.A. The allowed secured claim of Cadence Bank for the
accounts receivable and other collateral of the debtor will be satisfied as follows:
         (1) Cadence Bank shall receive on account of its secured claim deferred cash payments
equal to the allowed amount of its secured claim, with six percent (6.0%) interest, over forty
eight (48) months. The monthly payments will be $1,789.00 for the first twelve (12) months with
the first monthly payment commencing on the Distribution Date. Thereafter, commencing on the
thirteenth month and continuing for thirty-six (36) additional months, the monthly payment will
be $2,600.00 per month. Forty-eight (48) months after the Distribution Date, Debtor shall tender
a lump sum payment to satisfy the remainder of the secured claim in full.
         (2) An additional lump sum payment of $50,000.00 will paid on Cadence Bank s secured
claim from the personal funds of John DeGrasse. This lump sum payment will be paid within
sixty (60) days of the Distribution Date and applied in accordance with the Joint Stipulation
Agreement with the Debtor, Cadence Bank and Joy DeGrasse.
         (3) Debtor shall maintain the appropriate insurance for the collateral.
         (4) Pending payment of its claim, Cadence Bank shall retain the lien securing its
secured claim to the extent of the allowed amount of such claim. Upon payment of its allowed
secured claim, Cadence Bank shall release the lien."



                                                  3
          Case 8:20-bk-03563-RCT          Doc 193     Filed 03/22/21     Page 4 of 18




         3. CLASS 3: Non-Priority Unsecured Claims.

       A. The Allowed Unsecured Claims of Class 3 shall receive a pro-rata share of a fund
          totaling $1,436,400.00 (the Fund ), created by the Debtor s payment of a monthly
          payment for forty eight (48) months, with the first monthly payment commencing on
          the Distribution Date. Pro-rata means the entire amount of the fund divided by the
          entire amount owed to creditors with allowed claims in this class. The monthly
          payment during the forty eight (48) month payment period may fluctuate during the
          payment period between a range of $5,000.00 a month to $60,000.00 a month
          depending on the disposable income of the Debtor, however, such payment but will
          be not less than $5,000.00 per month. In addition, the total amount of such monthly
          payments paid each year shall be not less than the following amounts: $45,000 for the
          year 2021; $300,000 for the year 2022; $400,000 for the year 2023; and $400,000 for
          the year 2024; it is understood and agreed that the minimums in the preceding
          sentence shall not diminish the Fund. In no event shall the total payments to the Fund
          be less than $1,436,400.00. Disposable income shall mean the monthly income
          received by the Debtor, less the payment amounts reasonably expended for all
          operating expenses, working capital, taxes attributable to the working capital
          authorized by this Order, and other payments under this Plan. Taxes attributable to
          working capital shall be determined by the year-end balance of the working capital
          reserve times the income tax rate of the owner (the “Income Tax Calculation”) and
          the lesser of (i) the Income Tax Calculation amount or (ii) the owner’s actual income
          taxes due for the year shall be distributed to the owner to pay income taxes. This
          amount will be deducted as an expense for disposable income calculation purposes.
          For purposes of determining disposable income , the amount of working capital
          permitted to be accumulated shall not exceed $200,000.00. The category of working
          capital under the Plan is to act as a reserve fund to address potential periods of
          monthly negative cash flow. The debtor may accumulate and utilize working capital;
          however, the working capital account shall never exceed $200,000.00. By way of
          illustration, it is acceptable for the debtor to: (a) accumulate a $200,000.00 working
          capital account; (b) spend $50,000.00 from the account; and then replenish the
          account with $50,000.00 resulting in an account balance of $200,000.00. The debtor
          may not, however, replenish working capital, where the replenishment impairs the
          ability of the debtor to make agreed upon payments under the plan; on the contrary,
          the working capital account shall be utilized, as necessary, by the debtor to ensure
          that all payments under the Plan (including operating expenses and payments to all
          creditors) are made in a timely fashion.


       ARTICLE 9: DISCHARGE

       Discharge. The Debtor’s Plan is being confirmed under § 1191(b) of the Bankruptcy
Code and confirmation of the Plan does not discharge any debt provided for in this Plan until the
Court grants a discharge on completion of all payments due within the first 4 years

                                                4
            Case 8:20-bk-03563-RCT          Doc 193     Filed 03/22/21      Page 5 of 18




of this Plan, or as otherwise provided in 1192 of the Code. The Debtor will not be discharged
from any debt;

       (i) on which the last payment is due after the first 4 years of the Plan, or as otherwise
provided in 1192; or

       (ii) excepted from discharge under 523(a) of the Code.

        c.     Article 8.11 is hereby deleted and the following language is substituted for and
shall supersede the language therein.

       8.11 Distribution Date. Date upon which Distribution to be made under the Plan will
begin, which date will be on or before the first business day following the expiration of thirty
(30) days following entry of the Confirmation Order.

        d.     Article 8.12 is hereby deleted and the following language is substituted for and
shall supersede the language therein.

       8.12 Effective Date of Plan The effective date of this plan is the first business day
following the a later of both i) fourteen days after the entry of the order of confirmation; and ii)
fourteen days after an Order is entered by this Court approving the Settlement Agreement
between James R. Giezewski and Maria L. Giezewski and the Debtor.


        e. The following language is added to the language of Article 11, Section 11.01, at the
end of the paragraph:

        In addition, any default of the Joint Stipulation Agreement between Joy DeGrasse
and Cadence Bank, that remains uncured for ten (10) days after receipt by the
Reorganized Debtor of written notice from Cadence Bank of such default to counsel for the
Debtor and/or counsel for Joy DeGrasse allowing ten (10) days to cure the default, shall
automatically and without further order of the Bankruptcy Court result in the dissolution
of the injunction granted hereunder solely as to said Cadence Bank.


       f.   The following language is added to the language of Article 11, Section 11.02:

         F. Undisputed Claim of Gardenmasters. On the Effective Date, the amount of the claim
asserted by Gardenmasters of SW Florida, Inc. in its Proof of Claim, Claim No. 3, shall
constitute a duly allowed claim against the Debtor, for the amount of $461,484.87, not subject to
objection by the Debtor.

        G. Undisputed Claim of James R. Giezewski and Maria L. Giezewski. On the Effective
Date, the amount of the claim asserted by James R. Giezewski and Maria L. Giezewski, in their

                                                  5
           Case 8:20-bk-03563-RCT          Doc 193      Filed 03/22/21     Page 6 of 18




Proof of Claim, Claim No. 14, shall constitute a duly allowed claim against the Debtor, for the
amount of $255,534.30, not subject to objection by the Debtor.

         H. Subordinated Claim. The duly scheduled general unsecured claim of Joy DeGrasse
shall be subordinated to all Class 3 claims and no payment shall be made for the DeGrasse claim
until the allowed amount of all other Class 3 claims have been received from the Fund under the
Plan. The objection of Gardenmasters of SW Florida, Inc. to the claim of Joy DeGrasse has
been withdrawn.

         I. Contingent Claim. Cadence Bank has filed an unsecured claim for $297,000.00 for
a PPP loan. It is understood that this Cadence Claim is contingent; specifically, the debtor will
not pay the Cadence Claim if the PPP loan is forgiven.

       g. The following language is added to the language of Article 11, after Section 11.03:

         In addition, if the default is not cured, the salaries of John Degrasse and Joy DeGrasse
shall cease and shall not be paid until after such default has been cured

        h. Article 10, Section 3, is modified by substituting the employment contracts attached
hereto as Exhibit B.

        2. The Objection to Confirmation of Debtor’s Second Amended Plan of Reorganization
of James R. Giezewski and Maria L. Giezewski (Doc. 161) ( Giezewskis ) is hereby
SUSTAINED as set forth herein. Notwithstanding anything in the Second Amended Plan of
Reorganization to the contrary, the Giezewskis shall not be deemed to have consented, nor shall
the Second Amended Plan of Reorganization or this Order Confirming Second Amended Plan of
Reorganization bar or enjoin the Giezewskis from pursuing their rights, remedies and privileges
against non-debtor Joy Degrasse, including i) any rights or remedies under any personal
guaranty; ii) asserting any claim or cause of action; iii) filing suit; or iv) enforcing that certain
Final Summary Judgment entered on October 6, 2020, by the Circuit Court of the Twelfth
Judicial Circuit in and for Sarasota County Florida, under case no. 2020-CA-002070-NC.

        3. The Plan provides, consistent with § 1194(b) of the Bankruptcy Code, for the Debtor
to make the Plan payments. Accordingly, the subchapter V trustee shall not be required to make
any payments to creditors under the Plan. However, notwithstanding anything that may be to the
contrary in §§ 1181 – 1195 of Chapter 11 of the Bankruptcy Code, Debra J. Jackson, the current
subchapter V trustee, shall remain as the subchapter V trustee post-confirmation to monitor the
Debtor’s performance under the Plan. The Debtor shall be required to file quarterly operating
reports and provide the subchapter V trustee with other reports and information requested by her.

       4. The objections to the Plan by Cadence Bank (Doc. 132) and Gardenmasters of SW
Florida (Doc. 160) are OVERRULED as moot.


                                                  6
            Case 8:20-bk-03563-RCT         Doc 193      Filed 03/22/21      Page 7 of 18




       5. The limited objection to the Plan by James and Maria Giczewski (Doc. 161) is
SUSTAINED to the extent provided by paragraph 2 of this order, but otherwise is
OVERRULED, subject to approval by this Court of the settlement agreement between James and
Maria Giczewski and the debtor.

    6. The supplemental objection to the Plan by Cadence Bank (Doc. 163) is
OVERRULED as moot.


       7. The objection to the scheduled claim of Joy DeGrasse by Gardenmasters of SW
Florida is OVERRULED as moot.

       8.     The Motion to Allow Late Ballot filed by Gardenmasters of SW Florida is DENIED
as moot.

       9.    Notwithstanding the entry of this Order of Confirmation, until this case is closed, this

Court shall retain jurisdiction of this bankruptcy case, and all corresponding adversary

proceedings, for those purposes permitted under applicable law, including, but not limited to the

following purposes:

               a. The classification of the claim of any creditor and the determination of such

objections as may be filed to creditors' claims. The failure by the Debtor to object to, or to

examine any claim for the purposes of voting, shall not be deemed to be a waiver of the Debtor s

right to object to or re-examine the claim in whole or in part.

               b. Determination of all questions and disputes regarding title to the assets of the

estate, and determination of all causes of action, controversies, disputes, or conflicts, whether

or not subject to action pending as of the date of confirmation, between the Debtor and any

other party, which relate to the right of the Debtor to recover assets pursuant to the provisions

of title 11 of the United States Code.

                c. The correction of any defect, the curing of any omission, or the

reconciliation of any inconsistency in the Plan or the Order of Confirmation as may be

                                                  7
             Case 8:20-bk-03563-RCT         Doc 193      Filed 03/22/21    Page 8 of 18




necessary to carry out the purposes and intent of the Plan.

                d. The modification of this Plan after confirmation pursuant to the

Bankruptcy Rules and Title 11 of the United States Code.

                e.   To enforce and interpret the terms and conditions of the Plan.

                f. Entry of any order, including injunctions, necessary to enforce the title,

rights, and powers of the Debtor under the Plan, and to impose such limitation, restrictions,

terms and conditions of such title, rights, and powers as this court may deem necessary.

                g. Entry of an order concluding and terminating this case.

       10.      Any outstanding applications for payment of an administrative expense must be

filed no later than thirty (30) days from the date of this order.

       11.     The Court will conduct a Post-Confirmation Status Conference on May 13, 2021

at 9:30 a.m. in Courtroom 9B, Sam M. Gibbons United States Courthouse, 801 N. Florida

Avenue, Tampa Florida.

                **A schedule summarizing the timing and amount of payments
                 to be made under the Plan is attached hereto as Exhibit A.**

Attorney Benjamin G. Martin, Esq., is directed to serve a copy of this Order on interested
parties who do not receive service by CM/ECF and file proof of service within three days of
the entry of this Order.




                                                   8
Case 8:20-bk-03563-RCT   Doc 193   Filed 03/22/21   Page 9 of 18




       EXHIBIT A
                           Case 8:20-bk-03563-RCT              Doc 193     Filed 03/22/21     Page 10 of 18


                            Schedule Summarizing the Timing and Amount of Payments to be made Under the Plan

                                                                                      Total Payment    Schedule of Timing and Amount of
               Creditor      Class No.        Classification       Claim Amount          Amount                    Payments
                                                                                           To be
Benjamin G. Martin, Esq.      Admin      Admin. Expense             $30,000.00 *       determined      Paid over 6 months
                                                                                          To be
Debra Jackson                 Admin      Admin. Expense             $17,000.00 *      determined       Paid over 6 months
James & Maria Giczewski       Admin      Admin. Expense                $30,000.00         $30,000.00   Paid over 60 days
Strategic Funding              2A        Secured                       $26,664.24            $811.00   Paid monthly over 36 months

                                                                                 $1,789.00,
Cadence Bank                    2B       Secured                     $298,284.21 then $2,600.00 Paid monthly over 48 months

Cadence Bank                    2C       Secured                         $26,381.16       $1,284.00 Paid monthly per contract
                                                                                                    Total amount of $5,255.58 payable
                                                                                                    in monthly installments over 48
American Farms                  3        non-priority unsecured           $6,056.56       $5,255.58 months
                                                                                                    Total amount of $632.59 payable
                                                                                                    in monthly installments over 48
Bennett Contracting             3        non-priority unsecured            $729.00          $632.59 months
                                                                                                    Total amount of $4,177.24
                                                                                                    payable in monthly installments
Bentley & Bruning, P.A.         3        non-priority unsecured           $4,813.88       $4,177.24 over 48 months
                                                                                                    Total amount of $222,212.54
                                                                                                    payable in monthly installments
BTS Horticultural               3        non-priority unsecured      $256,079.18        $222,212.54 over 48 months
                                                                                                    Total amount of $322,225.21
                                                                                                    payable in monthly installments
Cadence Bank                    3        non-priority unsecured      $371,334.44        $322,225.21 over 48 months
                                                                                                    Total amount of $16,854.88
                                                                                                    payable in monthly installments
Cadence Bank                    3        non-priority unsecured          $19,423.67      $16,854.88 over 48 months
                                                                                                    Total amount of $9,468.67
                                                                                                    payable in monthly installments
Deiter's Sod                    3        non-priority unsecured          $10,911.76       $9,468.67 over 48 months
                               Case 8:20-bk-03563-RCT           Doc 193      Filed 03/22/21      Page 11 of 18


                                Schedule Summarizing the Timing and Amount of Payments to be made Under the Plan

                                                                                                        Total amount of $20,174.00
                                                                                                        payable in monthly installments
Edgewood Nursery                    3      non-priority unsecured         $23,248.65       $20,174.00   over 48 months
                                                                                                        Total amount of $1,369.53
                                                                                                        payable in monthly installments
Enverra                             3      non-priority unsecured           $1,578.25       $1,369.53   over 48 months
                                                                                                        Total amount of $21,798.70
                                                                                                        payable in monthly installments
First National Bank of Omaha        3      non-priority unsecured         $25,120.96       $21,798.70   over 48 months
                                                                                                        Total amount of $1,087.22
                                                                                                        payable in monthly installments
First National Bank of Omaha        3      non-priority unsecured           $1,252.92       $1,087.22   over 48 months
                                                                                                        Total amount of $145.58
                                                                                                        payable in monthly installments
Frontier Communications             3      non-priority unsecured             $167.77         $145.58   over 48 months
                                                                                                        Total amount of $400,453.18
                                                                                                        payable in monthly installments
Gardenmasters of SW FL              3      non-priority unsecured        $461,484.87      $400,453.18   over 48 months
                                                                                                        Total amount of
                                                                                                        $221,739.68 payable in monthly
James & Maria Giczewski             3      non-priority unsecured        $255,534.30      $221,739.68   installments over 48 months
                                                                                                        Total amount of $2,293.79 payable
                                                                                                        in monthly installments over 48
Internal Revenue Service            3      priority unsecured             $82,576.58        $2,293.79   months
                                                                                                        Total amount of $15,007.59
                                                                                                        payable in monthly installments
Internal Revenue Service            3      non-priority unsecured         $17,294.85       $15,007.59   over 48 months
                                                                                                        Total amount of $1,301.62
                                                                                                        payable in monthly installments
Luxury Home Magazine                3      non-priority unsecured           $1,500.00       $1,301.62   over 48 months
                                                                                                        Total amount of $15,747.58
                                                                                                        payable in monthly installments
Manatee County Utilities            3      non-priority unsecured         $18,147.62       $15,747.58   over 48 months
                                Case 8:20-bk-03563-RCT             Doc 193      Filed 03/22/21      Page 12 of 18


                                   Schedule Summarizing the Timing and Amount of Payments to be made Under the Plan

                                                                                                            Total amount of $13,767.72
                                                                                                            payable in monthly installments
Michael France                         3      non-priority unsecured         $15,866.01       $13,767.72    over 48 months
                                                                                                            Total amount of 10,456.63 payable
                                                                                                            in monthly installments over 48
Midco Petroleum                        3      non-priority unsecured         $12,050.29       $10,456.63    months
                                                                                                            Total amount of $2,833.76
                                                                                                            payable in monthly installments
Mike Armstrong Landscaping             3      non-priority unsecured           $3,265.64       $2,833.76    over 48 months
                                                                                                            Total amount of $541.48 payable
                                                                                                            in monthly installments over 48
Mulch Blowers of Florida               3      non-priority unsecured             $624.00         $541.48    months
                                                                                                            Total amount of $39,455.77
                                                                                                            payable in monthly installments
Next Level Turf                        3      non-priority unsecured         $45,469.09       $39,455.77    over 48 months
                                                                                                            Total amount of $32,609.05
                                                                                                            payable in monthly installments
NKC Enterprises d/b/a M&W Supply       3      non-priority unsecured         $37,578.88       $32,609.05    over 48 months
                                                                                                            Total amount of $1,643.52
                                                                                                            payable in monthly installments
Pit Stop Auto Repair                   3      non-priority unsecured           $1,894.00       $1,643.52    over 48 months
                                                                                                            Total amount of $223.36
                                                                                                            payable in monthly installments
Pye Barker Fire & Safety               3      non-priority unsecured             $257.40         $223.36    over 48 months
                                                                                                            Total amount of $856.92
                                                                                                            payable in monthly installments
SaraMan Business Products              3      non-priority unsecured             $987.52         $856.92    over 48 months
                                                                                                            Total amount of $86.12
                                                                                                            payable in monthly installments
Sarasota County Tax Collector          3      priority unsecured               $3,100.33           $86.12   over 48 months
                                                                                                            Total amount of $69.78
                                                                                                            payable in monthly installments
Sarasota County Tax Collector          3      priority unsecured               $2,512.06           $69.78   over 48 months
                          Case 8:20-bk-03563-RCT           Doc 193      Filed 03/22/21      Page 13 of 18


                           Schedule Summarizing the Timing and Amount of Payments to be made Under the Plan

                                                                                                   Total amount of $8,299.22 payable
                                                                                                   in monthly installments over 48
Site One Landscaping           3      non-priority unsecured           $9,564.07       $8,299.22   months
                                                                                                   Total amount of $10,591.47
                                                                                                   payable in monthly installments
Southeast Spreading Co.        3      non-priority unsecured         $12,205.68       $10,591.47   over 48 months
                                                                                                   Total amount of $636.23
                                                                                                   payable in monthly installments
Superior Architectural         3      non-priority unsecured             $733.20         $636.23   over 48 months
                                                                                                   Total amount of $1,398.07
                                                                                                   payable in monthly installments
Triple O Nursery Farms         3      non-priority unsecured           $1,611.15       $1,398.07   over 48 months
                                                                                                   Total amount of $33,435.64
                                                                                                   payable in monthly installments
TWC Distributors               3      non-priority unsecured         $38,531.45       $33,435.64   over 48 months

                                                                 * Estimated amount
Case 8:20-bk-03563-RCT   Doc 193   Filed 03/22/21   Page 14 of 18




       EXHIBIT B
           Case 8:20-bk-03563-RCT             Doc 193   Filed 03/22/21   Page 15 of 18




                              THE EMPLOYMENT AGREEMENT
                                    [JOHN DEGRASSE]
         THIS IS THE EMPLOYMENT AGREEMENT (“Agreement”) between Performance
 Driven Landscaping Corp., a Florida corporation (herein after “Company”), and John DeGrasse
 (“Employee”).

    WHEREAS, the Company desires to employ the Employee, and the Employee desires to be
employed by the Company on such terms and conditions.

    NOW, THEREFORE, in consideration of the mutual covenants, promises, and obligations set
forth herein, the parties agree as follows:

   1. Position and Duties. As the General Manager of the Company, the Employee shall
       control and be responsible for the business operations of the Company, and agrees to perform
       faithfully the duties assigned to him to the best of his ability, to devote his full and
       undivided time to the transaction to the Company’s business in a professional manner.

   2. Term. The Term of the Employment shall commence the Effective Date defined herein
       and shall expire on the fourth anniversary thereafter. Thereafter, the Employee’s
       employment shall be renewed automatically, upon the same terms and conditions subject to
       any amendments or modifications, for successive one-year terms, unless either party shall
       give written notice to the other of its intention not to renew such employment at least six
       months prior to such the expiration of the relevant Term. Otherwise, the Company agrees
       that the Employee may only be terminated during the Term for "cause." For purposes of
       this Agreement, "cause" means (i) willful and substantial misconduct, (ii) Employee’s
       repeated, after written notice from the Company, neglect of duties or failure to act which
       can reasonably be expected to affect materially and adversely the business or affairs of the
       Company, (iii) the commission by the Employee of any material fraudulent act with respect
       to the business and affairs of the Company, or (iv) the Employee's conviction of (or plea of
       nolo contendere to) a crime constituting a felony.

   3. Compensation. As full compensation for all services provided the employee shall be paid
       at the rate of $7,500.00 per month. With adjustments to reflect cost-of-living increases, as
       follows:


PERFORMANCE DRIVEN LANDSCAPING CORP.
Chapter 11/ 8:20-03569 RCT
          Case 8:20-bk-03563-RCT          Doc 193      Filed 03/22/21    Page 16 of 18



           a.   Immediately prior to the date of the anniversary of the first payment provided for
                above so long as such payments continue, the corporation shall compute a cost-
                of-living increase adjustment factor by which weekly payments during the
                following year are to be multiplied. The weekly payments to be multiplied are
                those determined above without regard to any prior cost-of- living increase
                adjustment. The factor shall consist of a fraction the numerator of which shall be
                the most recently determined cost-of-living index when the calculation is made,
                and the denominator of which shall be the most recently determined cost-of-
                living index determined on the Effective Date of the Plan of Reorganization.

           b.   The cost-of-living indices required for this calculation shall be obtained from
                the Consumer Price Index published by the Bureau of Labor Statistics of the
                United States Department of Labor. In any year in which this index is not
                available, the corporation shall find and use some similar criterion and
                establish retroactively an initial index figure for the denominator of the
                fraction consistent with the intent of this provision.

       This contract shall be in effect from the effective date of the company’s Chapter 11
reorganization plan (“Effective Date”), until said Plan is completed.


       Dated this             day of February, 2021.


  COMPANY                                          EMPLOYEE

  PERFORMANCE DRIVEN
  LANDSCAPING CORP.,
  a Florida corporation




  By: Joy DeGrasse                                 John DeGrasse
  Its: President                                   Individually




PERFORMANCE DRIVEN LANDSCAPING CORP.
Chapter 11/ 8:20-03569 RCT
           Case 8:20-bk-03563-RCT             Doc 193   Filed 03/22/21     Page 17 of 18




                              THE EMPLOYMENT AGREEMENT
                                    [JOY DEGRASSE]
         THIS IS THE EMPLOYMENT AGREEMENT (“Agreement”) between Performance
 Driven Landscaping Corp., a Florida corporation (herein after “Company”), and Joy DeGrasse
 (“Employee”).

    WHEREAS, the Company desires to employ the Employee, and the Employee desires to be
employed by the Company on such terms and conditions.

    NOW, THEREFORE, in consideration of the mutual covenants, promises, and obligations set
forth herein, the parties agree as follows:

   1. Position and Duties. As the Business Development and Customer Relations Manager,
       the Employee agrees to perform faithfully the duties assigned to her to the best of her
       ability, to devote her full and undivided time to the transaction to the Company’s business
       in a professional manner.

   2. Term. The Term of the Employment shall commence the Effective Date defined herein
       and shall expire on the fourth anniversary thereafter.            Thereafter, the Employee’s
       employment shall be renewed automatically, upon the same terms and conditions subject to
       any amendments or modifications, for successive one-year terms, unless either party shall
       give written notice to the other of its intention not to renew such employment at least six
       months prior to such the expiration of the relevant Term. Otherwise, the Company agrees
       that the Employee may only terminated during the Term for "cause." For purposes of this
       Agreement, "cause" means (i) willful and substantial misconduct, (ii) Employee’s repeated,
       after written notice from the Company, neglect of duties or failure to act which can
       reasonably be expected to affect materially and adversely the business or affairs of the
       Company, (iii) the commission by the Employee of any material fraudulent act with respect
       to the business and affairs of the Company, or (iv) the Employee's conviction of (or plea of
       nolo contendere to) a crime constituting a felony.

   3. Compensation. As full compensation for all services provided the employee shall be paid
       at the rate of $7,500.00 per month. With adjustments to reflect cost-of-living increases, as
       follows:


PERFORMANCE DRIVEN LANDSCAPING CORP.
Chapter 11/ 8:20-03569 RCT
          Case 8:20-bk-03563-RCT          Doc 193      Filed 03/22/21    Page 18 of 18



           a.   Immediately prior to the date of the anniversary of the first payment provided for
                above so long as such payments continue, the corporation shall compute a cost-
                of-living increase adjustment factor by which weekly payments during the
                following year are to be multiplied. The weekly payments to be multiplied are
                those determined above without regard to any prior cost-of- living increase
                adjustment. The factor shall consist of a fraction the numerator of which shall be
                the most recently determined cost-of-living index when the calculation is made,
                and the denominator of which shall be the most recently determined cost-of-
                living index determined on the Effective Date of the Plan of Reorganization.

           b.   The cost-of-living indices required for this calculation shall be obtained from
                the Consumer Price Index published by the Bureau of Labor Statistics of the
                United States Department of Labor. In any year in which this index is not
                available, the corporation shall find and use some similar criterion and
                establish retroactively an initial index figure for the denominator of the
                fraction consistent with the intent of this provision.

       This contract shall be in effect from the effective date of the company’s Chapter 11
reorganization plan (“Effective Date”), until said Plan is completed.


       Dated this             day of February, 2021.



  COMPANY                                          EMPLOYEE

  PERFORMANCE DRIVEN
  LANDSCAPING CORP.,
  a Florida corporation




  By: Joy DeGrasse                                 Joy DeGrasse
  Its: President                                   Individually




PERFORMANCE DRIVEN LANDSCAPING CORP.
Chapter 11/ 8:20-03569 RCT
